DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-3, 5-16 and 18-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (‘Kumarasamy’ hereinafter) (Publication Number 20130262638) in view of Sapuram et al. (‘Sapuram’ hereinafter) (Publication Number 20140280966) and further in view of Chakra et al. (‘Chakra’ hereinafter) (Publication Number 20150156081).

As per claim 1, Kumarasamy teaches
A system configured to migrate an installed application to a cloud location, the system comprising: (see abstract and background)
one or more first computing devices comprising computer hardware and in communication with a cloud computing system, wherein the cloud computing system provides an interface for selecting from a plurality of differently appointed cloud computing resources to provision within the cloud computing system, the one or more first computing devices configured to: (migration system connects to cloud service provider and requests provision of new virtual machine with desired configuration, paragraph [0068])

[…]
the production data was generated by the first application executed by the client computing device within a primary storage subsystem (application data and metadata, production data and metadata, paragraph [0045]), and stored on one or more storage devices, and a secondary copy of the production data is stored in one or more storage devices within a secondary storage subsystem; (migration module performs storage and manipulation of application related data, paragraph [0039]; data migration component performs snapshot or backup of production data and metadata, paragraph [0045]) 
[…]
request the cloud computing system to provision an instance of the selected cloud computing resource within the cloud computing system; (migration system connects to cloud service provider and requests provision of new virtual machine with desired configuration, paragraph [0068])
cause installation of an instance of the first application on provisioned instance of the selected cloud computing resource; and initiate a data restore operation to restore at least a portion of the secondary copy from the one or more storage devices within the secondary storage subsystem to the cloud computing system. (install application binaries, where application binaries may be from non-production copy of the production data, paragraph [0071]; application data, metadata, and /or other production data copied from the production store, paragraphs [0072]-[0073]; restore data and metadata from non-production copy of the production data, paragraphs [0071]&[0074]-[0076])
Kumarasamy does not explicitly indicate “compare the one or more computing parameters with characteristics associated with one or more cloud computing resources of the plurality of differently appointed cloud computing resources; select, based at least in part on the comparison, one of the plurality of differently appointed cloud computing resources to be provisioned;”.
However, Sapuram discloses “compare the one or more computing parameters with characteristics associated with one or more cloud computing resources of the plurality of differently appointed cloud computing resources; select, based at least in part on the comparison, one of the plurality of differently appointed cloud computing resources to be provisioned;” (custom configuration parameters, paragraph [0127]; compare provider offerings, paragraph [0128]; determining provider to select, paragraph [0124]; figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.
Neither Kumarasamy nor Sapuram explicitly indicate “wherein: at least one of the one or more computing parameters is associated with a weight or a rank, the weight or the rank is provided by an information management policy, the information management policy comprises a set of preferences for performing information management operations”.
However, Chakra discloses “wherein: at least one of the one or more computing parameters is associated with a weight or a rank, the weight or the rank is provided by an information management policy, the information management policy comprises a set of preferences for performing information management operations” (management policies comprise information associated with the management of the allocatable resources of resource pool and/or cost information, paragraph [0057]; weights associated with different service/resource configurations, paragraph [0063]; weight values for different utility variables, paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy, Sapuram and Chakra because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing dynamic system level agreement provisioning to automatically providing the customer with a tailored/optimal SLA based on the customer's service needs (see Chakra, paragraph [0011]). This gives the user the advantage of saving time by having immediate access to important customized information.

As per claim 2, Kumarasamy teaches
the one or more computing parameters specify one or more of: a version of application, a type of operating system (OS), a version of operating system (OS), a type of central processing unit (CPU), a type of random access memory (RAM), or an amount of disk storage. (paragraph [0059]&[0063])

As per claim 3, Kumarasamy teaches
the characteristics associated with the […] cloud computing resources include one or more of: a version of application, a type of operating system (OS), a version of operating system (OS), a type of central processing unit (CPU), a type of random access memory (RAM), or an amount of disk storage. (paragraph [0059],[0063],[0068])
Kumarasamy does not explicitly indicate “plurality of differently appointed”.
However, Sapuram discloses “plurality of differently appointed” (compare provider offerings, paragraph [0128], see also paragraph [0124] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 5,
Kumarasamy does not explicitly indicate “a first parameter of the one or more computing parameters specifies a required attribute and a second parameter of the one or more computing parameters specifies a desired attribute”.
However, Sapuram discloses “a first parameter of the one or more computing parameters specifies a required attribute and a second parameter of the one or more computing parameters specifies a desired attribute” (business application resource needs, paragraph [0078]; comparison can include bandwidth desired, paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 6,
Kumarasamy does not explicitly indicate “the one or more first computing devices are further configured to, as part of the comparison, consult a list associated with the first application that specifies the one or more computing parameters”.
However, Sapuram discloses “the one or more first computing devices are further configured to, as part of the comparison, consult a list associated with the first application that specifies the one or more computing parameters” (business application resource needs, paragraph [0078]; see also paragraphs [0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 7,
Kumarasamy does not explicitly indicate “the one or more first computing devices are further configured to consult a second list stored in association with a second application executing on the client computing device, the second list specifying one or more second computing parameters associated with hosting of the second application”.
However, Sapuram discloses “the one or more first computing devices are further configured to consult a second list stored in association with a second application executing on the client computing device, the second list specifying one or more second computing parameters associated with hosting of the second application” (business application resource needs and cloud provider/vendor platform offerings, paragraph [0078]; see also paragraphs [0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 8, Kumarasamy teaches
the one or more first computing devices are further configured to cause installation of an instance of a data agent associated with the first application on the provisioned instance of the selected cloud computing resource. (install information management agent onto provisioned virtual machine, paragraph [0069])

As per claim 9, Kumarasamy teaches
the instance of the data agent is configured to initiate the data restore operation of at least a portion of the secondary copy of the production data. (information management agent can restore production data onto virtual machine from non-production copy of the data, paragraph [0069])

As per claim 10, Kumarasamy teaches
the first application is a database application. (application may be database applications, paragraph [0030])

As per claim 11,
Kumarasamy does not explicitly indicate “the one or more first computing devices are configured to compare the characteristics associated with the plurality of differently appointed cloud computing resources with at least the one or more computing parameters based on a matching algorithm”.
However, Sapuram discloses “the one or more first computing devices are configured to compare the characteristics associated with the plurality of differently appointed cloud computing resources with at least the one or more computing parameters based on a matching algorithm” (business application resource needs and cloud provider/vendor platform offerings, paragraph [0078]; closest matched cloud service and providers, paragraph [0082]; see also paragraphs [0088],[0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 12, Kumarasamy teaches
the one or more first computing devices are further configured to, subsequent to the data restore operation of at least a portion of the secondary copy, remove the first application from the client computing device. (once virtual machine is created it may replace the physical machine, paragraph [0024], note that one of skill in the art would know that replacement could mean removal as claimed)

As per claim 13, Kumarasamy teaches
the instance of the first application installed on the provisioned instance of the cloud computing resource is executed by the cloud computing resource. (clients use new virtual machine without interruption in service, paragraph [0046], where one of skill in the art would know that clients using the new virtual machine would mean that provisioned instance was executed)

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 15, Kumarasamy teaches
the remote computing system is hosted by an entity different than one or more entities that host the primary storage subsystem and the secondary storage subsystem. (cloud service network includes cloud services operated by different cloud computing service vendors, paragraph [0038])

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claims 8-9 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 13 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claims 6-7 and is similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Chakra reference, in combination with the previously cited references, teaches the amended claim language as shown in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198